Citation Nr: 1823144	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  12-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for right lower extremity peripheral neuropathy.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Cruz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was scheduled for a Board hearing in April 2016, but he failed to appear for the scheduled hearing.  Therefore, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.704(e).

This case was previously before the Board in January 2017, at which time it was remanded for further development.


FINDINGS OF FACT

1.  The competent and probative evidence weighs against finding severe incomplete paralysis of the right lower extremity.

2.  The competent and probative evidence weighs against finding severe incomplete paralysis of the left lower extremity


CONCLUSION OF LAW

1.  The criteria for entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8599-8521 (2017).

2.  The criteria for entitlement to an initial disability rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.124a, DC 8599-8521.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to provide claimants with notice and assistance in substantiating a claim.  The VA provided the Veteran with a notice letter in January 2010.  

Concerning the duty to assist, the VA had previously obtained treatment records.  After the remand, a letter was sent in January 2017 for authorization to obtain private medical records.  The Veteran never returned the signed document.  The Veteran was afforded VA examinations in February 2010 and December 2014.  The record further indicates that the Veteran failed to report to an examination that was ordered by the January 2017 remand.  To date, the Veteran has not offered an explanation for his failure to attend the scheduled examination.

While VA has a duty to assist the Veteran in the development of his claim, the Veteran has a duty to cooperate with VA.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has not shown good cause for such absence, the duty to assist has been met, and the Board may proceed with adjudication of his claim.  The consequence in this case of the Veteran's failure without good cause to report for the VA examination is that his disability must be rated on the basis of the other relevant evidence of record.  38 C.F.R. § 3.655(b).

As the requested development has been completed, no further action to ensure substantial compliance with the remand directives is required.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

Given the foregoing, the Board will proceed to the merits of the appeal.

Increased Rating

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining will be resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  With regard to the issues at hand, as an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The Veteran's lower extremities are rated under Diagnostic Code 8599-8521.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the assigned rating; the additional code is shown after the hyphen.  The provisions of 38 C.F.R. § 4.27  provide that unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and 99. 38 C.F.R. § 4.27.  Here, the hyphenated diagnostic code indicates that a condition of the peripheral nerves (Diagnostic Code 8599) is rated under the criteria for complete or incomplete paralysis of the external popliteal nerve (Diagnostic Code 8521).

Diseases affecting the nerves are rated on the basis of degree of paralysis, neuritis, or neuralgia under 38 C.F.R. § 4.124a.  For paralysis of the external popliteal nerve, a 10 percent rating is warranted for mild incomplete paralysis; a 20 percent rating is warranted for moderate incomplete paralysis; and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis evidenced by foot drop and slight drop of first phalanges of all toes, cannot dorsiflex the foot, extension of proximal phalanges of toes lost; abduction of foot lost, abduction weakened; and anesthesia covers entire dorsum of foot and toes.  38 C.F.R. § 4.124a, DC 8521.  

The term "incomplete paralysis" indicates a degree of impaired function substantially less than the type of picture for "complete paralysis" given for each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating for incomplete paralysis should be for the mild, or, at most, the moderate degree.  Id.  The Court has stated that although the note preceding § 4.124a directs the claims adjudicator to award no more than a 20 percent disability rating for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations, it does not logically follow that any claimant who also exhibits non-sensory manifestations must necessarily be rated at a higher level.  The Court stated that there was no support for this proposition in the regulation.  Miller v. Shulkin, 28 Vet. App. 376, 380 (2017).

Neuritis characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe incomplete paralysis.  38 C.F.R. § 4.123.  The maximum rating which may be assigned for neuritis not characterized by such organic changes will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  Id. 

VA has provided some guidance in its Adjudication Manual, M21-1.  Moderate incomplete paralysis will likely be described by the Veteran and medically graded as significantly disabling and may be demonstrated by combinations of significant sensory changes and reflex or motor changes of a lower degree, or motor and/or reflex impairment such as weakness or diminished or hyperactive reflexes (with or without sensory impairment) graded as medically moderate.  See VBA Adj. Manual M21-1, III.iv.4.G.4.c.

For severe incomplete paralysis, in general, expect motor and/or reflex impairment (for example, atrophy, weakness, or diminished or hyperactive reflexes) at a grade reflecting a very high level of limitation or disability.  Trophic changes may be seen in severe longstanding neuropathy cases.  Even though severe incomplete paralysis cases should show findings substantially less than representative findings for complete impairment of the nerve, the disability picture for severe incomplete paralysis may contain signs/symptoms resembling some of those expected in cases of complete paralysis of the nerve.  Id.

The Veteran has been assigned a 20 percent rating for both the left and right lower extremities under Diagnostic Code 8599-8521.  After reviewing the relevant medical and lay evidence and applying the above laws and regulations, the Board finds that a rating in excess of 20 percent for peripheral neuropathy of the bilateral lower extremities is not warranted.

The Board notes that in an April 2016 rating decision the Veteran was granted service connection for a right below the knee amputation (DC 5165) at 40 percent, effective March 8, 2016.  4/6/2016 Rating Decision.

At a VA examination in February 2010, the Veteran had symptoms of paresthesias, loss of sensation, pain, and gait abnormality from the knees down to the toes bilaterally.  He had no vibration sense in the lower extremities.  He had 4/5 strength in the right side and normal strength in the left side.  Bilateral peroneal motor responses were low amplitude and sural sensory responses were absent.  2/3/2010 VA Examination.

In June 2012, he reported that he had to take medication three times a day for pain.  He also indicated that he could not walk without a cane and used a wheel chair when going any distance.  The increased pain and numbness affected his ability to walk.  6/27/2012 Form 9.

The Veteran was afforded another VA examination in December 2014.  He reported numbness and a burning sensation in his lower extremities.  He also was limited to no prolonged standing or walking more than thirty minutes at a time.  The entirety of his legs had absent sensation to pin, which was described as very nonphysiologic.  He had normal strength in the lower extremities and no muscle atrophy.  Deep tendon reflexes were absent in the knees and ankles.  He had normal sensation in his thighs/knees, and absent sensation in the lower leg and foot.  He had normal nerve findings.  He regularly used a wheelchair.  Abnormal results were found in the lower extremities in an electromyography (EMG).  Predominantly axonal sensorimotor polyneuropathy was also found.  12/11/2014 C&P Examination.

In May 2016, he was noted to have significantly reduced sensation in the left distal to proximal third of leg and his right residual limb sensation was intact.  1/17/2017 CAPRI, at 115.

The Board finds that the evidence demonstrates that a disability picture for the left leg more nearly approximates the criteria for moderate incomplete paralysis of the popliteal nerve, as reflected by the frequency of his symptoms and the severity of his impairment.  In this regard, the competent evidence shows normal strength, no atrophy, no trophic changes, and decreased sensation in the lower leg and foot.  
The 2014 examiner did not indicate any specific nerve problems in the left leg.  

Regarding the right leg, there is no indication that his peripheral neuropathy has worsened nor that he has continued to have peripheral neuropathy symptoms since his below the knee amputation.  Indeed, evidence in this regard may have been obtained at the schedule 2017 VA examination, but such was not obtained and the Board is to rate based on the evidence of record.  38 C.F.R. § 3.655(b).  Prior to this right below the knee amputation, the 2010 VA examination reflects that the Veteran had normal temperature, color, and dorsalis pedis and posterior tibial pulses.  His strength was 4/5.  At the 2014 VA examination, the Veteran had decreased vibration sensation, cold sensation, and absent position sense in the right lower extremity, there was no muscle atrophy or weakness.  Indeed, the Veteran had 
5/5 strength in the right knee and ankle.  

Accordingly, the Board finds that the preponderance of the evidence is against the appeal for a rating in excess of 20 percent, and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.


ORDER

A rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

A rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


